Title: To James Madison from Paul Hamilton, 3 May 1811
From: Hamilton, Paul
To: Madison, James


Dear Sir
May 3d. 1811.
Believing it to comport with the fidelity I owe you, I offer for your perusal the enclosed. Colo Butler is a native of So. Carolina, served with credit many years in the legislature of that State, and was much respected in private life for his probity. He removed a few years since into Kentucky, and I have been informed by Gentlemen from that State, that he is there held in the highest estimation. I know him well. He is a most worthy man. I am respectfully & sincerely yrs.
Paul Hamilton
